Judgment and order reversed, with costs of this appeal to the appellants, on the ground that the sale and due delivery of the four pieces of merchandise in issue was not established; that objection to receipt of the October shipment was properly and seasonably taken, and that the answer adequately raised such defense. Plaintiff should have judgment on the other causes of action, with interest up to February 3, 1921, the date of the offer of judgment. Blaekmar, P. J., Mills, Rich, Putnam and Kelly, JJ., concur. Settle order before Mr. Justice Putnam.